Citation Nr: 0125591	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  98-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 through 
November 1969.  This appeal arises out of a July 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi that denied his claim for 
entitlement to service connection for PTSD.  In June 2001, 
the veteran appeared at a videoconference hearing before the 
undersigned.


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam.

2.  It is not shown by competent evidence that he has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1100, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Among other things, this law 
redefined the obligations of VA with respect to the duty to 
assist, eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

However, the record reflects that the requirements of this 
new law and its implementing regulations, published at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)), are 
satisfied.  Hence, there is no reason to return this matter 
to the RO solely for consideration of this law's 
implications.  Through the statement of the case, the veteran 
was informed of the criteria that must be met to establish 
entitlement to the benefits he seeks, and of the type of 
evidence that would be necessary to substantiate his claim.  
He was informed of the need for medical evidence establishing 
a diagnosis of PTSD, credible supporting evidence that the 
claimed inservice stressor actually occurred and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  He has 
not indicated that there are any pertinent medical records 
outstanding.  He was afforded a VA examination, and a copy of 
the report from that examination is in his claims file.  The 
record contains sufficient competent evidence to decide this 
claim.  The Board concludes that VA has met its notice 
requirements and its duty to assist in developing the facts 
pertinent to this claim pursuant to the provisions of the 
VCAA and the implementing regulations.  Accordingly, no 
further development is indicated.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Establishing service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001).

Pursuant to VA regulations, mental disorders are diagnosed 
based upon the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  38 C.F.R. 
§ 4.125(a), 4.130 (2000).  A diagnosis of PTSD is made when 
there is evidence of specific criteria: (a) the person has 
been exposed to a traumatic event in which the individual 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness or horror; (b) the traumatic event is re-
experienced in one or more ways such as recurrent thoughts, 
dreams, reenactment of event, intense psychological and or 
physiological distress to internal or external cues that 
symbolize the event; (c) persistent avoidance of stimuli 
associated with the trauma as indicated by three or more of 
the following: efforts to avoid thoughts and conversation 
associated with the trauma, efforts to avoid activities, 
people and places associated with the trauma, inability to 
recall important aspects of the trauma, markedly diminished 
interest or participation in significant activities, feelings 
of detachment or estrangement, restricted range of affect, 
sense of foreshortened future; (d) persistent symptoms of 
increased arousal, as indicated by two or more of the 
following: difficulty sleeping, irritability, difficulty 
concentrating, hypervigilance, exaggerated startle response; 
(e) duration of symptoms is more than 1 month; (f) 
disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.

Here, there is no dispute that the veteran was exposed to a 
"stressor" event in service.  His decorations and medals 
include a Silver Star awarded for gallantry under hostile 
fire.  However, there is no competent (medical) evidence of a 
diagnosis of PTSD based on a stressor event in service.  
There is no notation of psychiatric complaints or treatment 
in the veteran's service medical records.  

On VA PTSD examination in June 1998, the examiner indicated 
that the veteran's claims file was reviewed.  The veteran 
reported that he was in combat in Vietnam and was wounded.  
He denied treatment for emotional problems.  He complained of 
having difficulty holding conversations because his "mind 
starts to run" and difficulty sleeping.  In May 1997, he was 
involved in an automobile accident that left him paralyzed.  
He stated that since the accident he has had emotional 
problems.  He reported suffering from a sleep disorder which 
causes him to doze off at any time.  He did not have 
hallucinations, or homicidal or suicidal thoughts.  He had 
two adult children and lived with his wife.  Mental status 
examination revealed him to be appropriately dressed and 
adequately groomed.  He did not exhibit unusual motor 
activity, and his speech was fluent, without flight of ideas 
or looseness of associations.  His mood and affect were 
depressed.  He denied hallucinations and expressed no 
identifiable delusions.  He denied homicidal or suicidal 
ideations, and was precisely oriented in all spheres.  His 
remote, recent and immediate recall were good.  His judgment 
and insight were good, and abstracting ability was adequate.  
His GAF score was 60.  The examiner found the veteran's 
history was consistent with depression, but noted that he did 
not satisfy the criteria for a diagnosis of PTSD.  The 
diagnosis was dysthymic disorder.

The veteran contends that the VA PTSD examination was 
inadequate.  He maintains that the examiner did not question 
him about his tour of duty in Vietnam or about his behavior 
prior to his automobile accident.  He claims that he has 
suffered from flashbacks ever since serving in Vietnam.  
However, he has not submitted any competent documentation of 
psychiatric symptoms postservice, prior to his 1997 
automobile accident, nor has he indicated that any such 
evidence exists.

The Board has reviewed the VA examiner's report thoroughly 
and finds it to be competent medical evidence, conforming to 
the DSM-IV criteria for establishing a diagnosis of PTSD.  
The examination revealed that the veteran did not meet the 
complete DSM-IV criteria for PTSD.  A positive finding of all 
of the enumerated symptoms is required for a diagnosis.  It 
is clear that the veteran did exhibit some, but not all, of 
the symptoms that establish the presence of PTSD.  

At the veteran's videoconference hearing in June 2001, when 
asked if he had been to any doctor or received any outpatient 
treatment where PTSD was diagnosed, the veteran replied that 
he had not.  The veteran has not identified any medical 
evidence that establishes a diagnosis of PTSD.  The only 
competent medical evidence evaluating the veteran's mental 
status shows that he does not suffer from PTSD, but from 
dysthymic disorder.  Thus, he is unable to meet a threshold 
legal requirement for establishing service connection for 
PTSD, i.e., competent (medical) evidence of a diagnosis of 
such disorder.  38 C.F.R. § 3.304(f)(2001).


ORDER

Service connection for posttraumatic stress disorder is 
denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

